Exhibit 10.3

 

[g44341kiimage002.gif]

 

RESTRICTED STOCK AWARD AGREEMENT

2003 LONG-TERM INCENTIVE PLAN

 

Name

Address

Number of shares of common stock

Grant Date

Vesting Date

 

1.                                      Restricted Stock Award.  Medtronic,
Inc., a Minnesota corporation (the “Company”), hereby awards to the individual
named above shares of Common Stock of the Company, which is subject to the
restrictions, limitations, and conditions contained in this Restricted Stock
Award Agreement (this “Agreement”) and in the Medtronic, Inc. 2003 Long-Term
Incentive Plan (the “Plan”).  In the event of any inconsistency between the
terms of the Agreement and the Plan, the terms of the Plan will govern. 
Capitalized terms not defined in this Agreement shall have the meanings ascribed
to them in the Plan.

 

2.                                       Restricted Stock Period.  The
Restricted Stock Period is four years, and at the end of this period, if you
have been continuously employed by the Company or any Affiliate and all other
conditions and restrictions are met, the stock under the Award will become yours
free of all restrictions (i.e., will “vest”), on a 100% cliff vesting basis, as
of the Vesting Date indicated above.  During the Restricted Stock Period, the
Restricted Stock is subject to the restrictions, conditions, and limitations
described in this Agreement and the Plan.   In the case of your death,
Disability or Retirement, you shall be entitled to receive that number of shares
of Restricted Stock under the Award that has been pro rated for the portion of
the Restricted Stock Period during which you were employed by the Company or any
Affiliate, and with respect to such shares of Common Stock, all restrictions
shall lapse.  Upon termination of your employment for any reason other than
death, Disability or Retirement, any shares of Restricted Stock whose
restrictions have not lapsed will automatically be forfeited in full and
canceled by the Company as of 11:00 p.m. CT (midnight ET) on the date of such
termination of employment.  For purposes of this Agreement, the terms
“Disability”  and “Retirement” shall have the meanings ascribed to those terms
under any retirement plan of the Company which is qualified under Section 401 of
the Code (which currently provides for retirement on or after age 55, provided
you have been employed by the Company and/or one or more Affiliates for at least
ten years, or retirement on or after age 62), or under any disability or
retirement plan of the Company or any Affiliate applicable to you due to
employment by a non-U.S. Affiliate or employment in a non-U.S. location, or as
otherwise determined by the Committee.

 

3.                                       Change in Control.  Upon the occurrence
of a Change in Control, all restrictions with respect to shares of Restricted
Stock shall lapse.

 

4.                                       Forfeitures.  If you have received or
been entitled to receive payment in cash, delivery of Common Stock or a
combination thereof pursuant to an Award within the period beginning six months
prior to your termination of employment with the Company or its Affiliates and
ending when the Award terminates or is canceled, the Company, in its sole
discretion, may require you to return or forfeit the cash and/or Common Stock
received or receivable with respect to the Award, in the event you are involved
in any of the following occurrences:  performing services for or on behalf of a
competitor of, or otherwise competing with, the Company or any Affiliate,
unauthorized disclosure of material proprietary information of the Company or
any Affiliate, a violation of applicable business ethics policies or business
policies of the Company or any Affiliate, or any other occurrence determined by
the Committee.  The Company’s right to require forfeiture must be exercised not
later than 90 days after discovery of such an occurrence but in no event later
than 15 months after your termination of employment with the Company and its
Affiliates.  Such right shall be deemed to be exercised upon the Company’s
mailing written notice to you of such exercise at your most recent home address
as shown on the personnel records of the Company.  In addition to requiring
forfeiture as described herein, the Company may exercise its rights under this

 

--------------------------------------------------------------------------------


 

Section 4 by terminating any Award.  If you fail or refuse to forfeit the cash
and/or Common Stock demanded by the Company (adjusted for any intervening stock
splits), you shall be liable to the Company for damages equal to the number of
Shares demanded times the highest closing price per share of the Common Stock
during the period between the date of termination of your employment and the
date of any judgment or award to the Company, together with all costs and
attorneys’ fees incurred by the Company to enforce this provision.



5.                                       Rights of Shareholders.  As a recipient
of Restricted Stock, you will have the rights of a shareholder of Common Stock,
including the right to receive dividends and to vote such stock, at the time you
are awarded the Restricted Stock.  Shares representing the Restricted Stock will
be issued and held in custody by the Company for you.  All rights as a
shareholder with respect to the Restricted Stock will cease, and your Restricted
Stock will be forfeited, upon termination of your rights to such stock as
provided in paragraph 2 or 4 above or pursuant to the provisions of the Plan. 
Upon such termination, the Restricted Stock shares shall be canceled by the
Company.

 

6.                                       Restrictive Legend.   Each certificate
representing shares of the Restricted Stock will contain a statement
substantially as follows:

 

“The shares represented by this certificate are subject to a risk of forfeiture
and other restrictions, conditions, and limitations, including restrictions on
transferability, as more particularly described in the Medtronic, Inc. 2003
Long-Term Incentive Plan and Restricted Stock Award Agreement covering such
shares.  Such Plan and Agreement are available for inspection at the principal
office of Medtronic, Inc.”

 

Failure to include this statement on any of the Restricted Stock certificates
will not invalidate or waive the restrictions, limitations, or conditions
contained in this Agreement and the Plan.

 

7.                                       Withholding Taxes.  You are responsible
for any federal, state, local or other taxes due upon vesting of the Restricted
Stock, and you must promptly pay to the Company any such taxes.  The Company and
its subsidiaries are authorized to deduct from any payment to you any taxes
required to be withheld with respect to the Restricted  Stock. As described in
Section 4(e) of the Plan, you may elect to have a portion of the vested
Restricted Stock withheld by the Company to satisfy all or part of the
withholding tax requirements relating to the Restricted Stock.  Any fractional
share amount due relating to such tax withholding will be rounded up to the
nearest whole share and the additional amount will be added to your federal
withholding.

 

8.                                       No Employment Contract.  Nothing
contained in the Plan or in this Agreement shall create any right to your
continued employment or otherwise affect your status as an employee at will. 
You hereby acknowledge that Medtronic and you each have the right to terminate
your employment at any time for any reason or for no reason at all.

 

9.                                       Agreement.  Your receipt of the Award
and this Agreement constitutes your agreement to be bound by the terms and
conditions of this Agreement and the Plan.

 

Linked to the electronic Agreement are the Plan and the Plan Summary
(prospectus) for your review.  You may also view and print these documents from
UBS’s Internet website, Shareholder Services’ intranet website or request
written copies by contacting Shareholder Services at 763.505.3030.

 

Shareholder Services, LC310

Medtronic, Inc.

710 Medtronic Parkway

Minneapolis, MN  55432-5604

 

--------------------------------------------------------------------------------